UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Mika Hayashi,                                                                      MAR 2 8 2019

                           Plaintiff,
                                                                         l 7-cv-2558 (AJN)
                     -v-
                                                                       OPINION & ORDER
     Shunzo Ozawa,

                           Defendant.




ALISON J. NATHAN, District Judge:

         This case arises out of a series of posts made by Defendant on his personal blog, as well

as one email that he sent to Plaintiffs former counsel. In these posts, written in Japanese,

Defendant repeatedly states that it is misleading for Plaintiff, a doctor of podiatric medicine, to

represent herself as a doctor. In response, Plaintiff has sued for libel and intentional infliction of

emotional distress. Defendant has moved to dismiss both claims and for the reasons given

below, the Court grants Defendant's motion in full.

I.       Background

         The Plaintiff, Mika Hayashi, is a podiatrist licensed and practicing in the State of New

York and domiciled in New Jersey. Amended Complaint ("Amend. Compl."), Dkt. No. 14, ~~ 6-

7. The Defendant, Shunzo Ozawa, is a dentist licensed and practicing in the State of New York

and a New York citizen. Amend. Compl.         ~   14. Both parties are of Japanese heritage and fluent

in Japanese. Amend. Compl.      ~~   7, 14. The Defendant operates a blog site, available at

"ozawashikany.jugem.jp" and "ozawany.jugem.jp," which is written primarily in Japanese and is


                                                         1
a personal journal of the Defendant's thoughts dating back to April 2007. Amend. Comp1. ,i,i 15-

17, 19. Links to the blog site are featured prominently in the Defendant's advertisements in the

Japanese-language free newspapers Japion and Daily Sun New York. Amend. Compl. ,i,i 17-18;

Exhibit E to Amend. Compl. ("Exhibit E"), Dkt. No. 14-5.

       Beginning on September 17, 2016, the Defendant began posting a series of blog posts

about the use of the term "doctor" in Japanese, and the Plaintiffs use of the term in particular.

Amend. Compl. ,i,i 20-26. Defendant's allegedly offending posts focus on whether Plaintiff, a

doctor of podiatry, may refer to herself as a doctor. In one post, Defendant writes that for

Plaintiff to refer to herself as a doctor is "perjury" and "it might even be considered fraud."

Exhibit F to Amend. Compl., Dkt. No. 14-6, at 1. Defendant questions whether Plaintiff "has the

least bit of decency (common sense)[.]" Id. Other posts speculate whether Plaintiffs use of the

term doctor to refer to herself is actually "perjury" or her "own misapprehension, the lowest level

of self-perception." Exhibit G to Amend. Compl., Dkt. No. 14-7, at 1. Plaintiff points to seven

allegedly offending posts, translations of which are all appended to the Amended Complaint. See

Ex. F; Ex. G; Exhibit I to Amend. Compl., Dkt. No. 14-9; Exhibit J to Amend. Compl., Dkt. No.

14-10; Exhibit L to Amend. Compl., Dkt. No. Dkt. No.14-12.; Exhibit M to Amend. Compl.,

Dkt. No. 14-13. Plaintiff also appended a copy of an email sent by Defendant to Plaintiffs prior

counsel. Exhibit H to Amend. Compl., Dkt. No. 14-8. For the purposes of this motion,

Defendant does not contest the accuracy of the translations Plaintiff has provided. Def. Mot. at 9

n.2.

       In response to these blog posts and their alleged effect on her business, Plaintiff filed a

complaint alleging defamation on April 10, 2017. See Complaint, Dkt. No. 1. On August 1,

2017, in response to Defendant's first motion to dismiss, see Dkt. No. 11, Plaintiff filed an



                                                     2
amended complaint. Amend. Compl. Defendant then filed a motion to dismiss under Rules

12(b)(6) and 12(b)(7). Dkt. No. 28. On August 18, 2017, Plaintiff filed a motion for a

preliminary injunction. Dkt. No. 16. On March 19, 2018, the Court denied Plaintiffs request

for a preliminary injunction but determined that it had subject matter jurisdiction over the case.

Dkt. No. 51. The Court accordingly administratively denied Defendant's motion to dismiss, with

leave to re-file a motion to dismiss raising non-jurisdictional arguments. Dkt. No. 51. On April

2, 2018, Defendant filed the current motion to dismiss Plaintiffs Amended Complaint for failure

to state a claim under Rule 12(b)(6). Dkt. No. 54.

II.    Legal Standard

       To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), the

complaint must "state a claim to relief that is plausible on its face." Bell At!. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim achieves "facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility is "not akin to a

'probability requirement,' but it asks for more than a sheer possibility that a defendant has acted

unlawfully," id., and if plaintiffs cannot "nudge[] their claims across the line from conceivable to

plausible, their complaint must be dismissed," Twombly, 550 U.S. at 570. "Plausibility ...

depends on a host of considerations: the full factual picture presented by the complaint, the

particular cause of action and its elements, and the existence of alternative explanations so

obvious that they render plaintiffs inferences unreasonable." L-7 Designs, Inc. v. Old Navy,

LLC, 647 F.3d 419,430 (2d Cir. 2011). When considering a motion to dismiss under Rule

12(b)(6), "a court must accept as true all of the [factual] allegations contained in [the]

complaint[.]" Iqbal, 556 U.S. at 678. However, the court should not accept legal conclusions as



                                                      3
true: "[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id.

III.   Discussion

       The Court will first address Plaintiffs libel claim, then her claim for intentional infliction

of emotional distress.

       A.       Plaintiff Has Failed to State a Claim for Libel

       The insistent theme of Defendant's allegedly defamatory statements is that it is

misleading for Plaintiff to call herself a "doctor" because she is a doctor of podiatry, rather than a

medical doctor (M.D.). In one post, Defendant writes that Plaintiff has engaged in "perjury" and

what "might even be considered fraud." Ex.Fat 1. Plaintiff argues that these statements and

others accusing her of being misleading are libel.

       Under New York law, "[t]o state a claim for defamation, a complaint must allege '(1) a

false statement that is (2) published to a third party (3) without privilege or authorization, and

that (4) causes harm, unless the statement is one of the types of publications actionable

regardless of harm."' Elias v. Rolling Stone LLC, 872 F .3d 97, 104 (2d Cir. 2017) (quoting

Stepanov v. Dow Jones & Co., 120 A.D.3d 28, 34 (1st Dep't 2014)). Accusations of serious

criminal activity or statements that tend to injure another in her profession can certainly be

actionable as defamation, and can constitute defamation per se. See Liberman v. Gelstein, 605

N.E.2d 344,347 (N.Y.1992). However, Defendant argues that his posts and email were not

defamatory because: (1) the statements made were substantially true and (2) the statements made

constitute protected opinion. For the reasons given below, the Court agrees with the latter

argument and thus finds it unnecessary to reach the former.




                                                      4
               1.      New York Law Affords Absolute Protection to Pure Opinion

       "Expressions of opinion, as opposed to assertions of fact, are deemed privileged and, no

matter how offensive, cannot be the subject of an action for defamation." Mann v. Abel, 10

N.Y.3d 271,276 (2008) (citing cases). As a result, even accusations of criminal behavior are not

actionable if, understood in context, they are opinion rather than fact. Gross v. New York Times

Co., 82 N.Y.2d 146, 154-56 (1993) ("[T]here is simply no special rule oflaw making criminal

slurs actionable regardless of whether they are asse1ied as opinion or fact."); see also Torain v.

Liu, 279 F. App'x 46, 47 n.2 (2d Cir. 2008) (even with accusations of criminal conduct, the

inquiry remains whether they would be understood in context as expressions of opinion or fact).

Accordingly, courts in this circuit have consistently found that statements that an individual has

engaged in serious criminal conduct are not actionable if they would be understood as opinion.

See Torain v. Liu, No. 06-cv-5851 (GBD), 2007 WL 2331073, at *3-4 (S.D.N.Y. Aug. 16,

2007), aff'd, 279 F. App'x 46 (2d Cir. 2008) (accusation of pedophilia was not defamation when

viewed in context it was opinion); Small Bus. Bodyguard Inc. v. House of Moxie, Inc., 230 F.

Supp. 3d 290, 312-14 (S.D.N.Y. 2017) (same for accusation of "ext01iion, manipulation, fraud,

and deceit") Fedak v. YIMBY, Inc., No. 17-cv-8825 (KPF), 2018 WL 6697963, at *6-7 (S.D.N.Y.

Dec. 20, 2018) (same for fraud accusation); see also Chau v. Lewis, 771 F.3d 118, 129 (2d Cir.

2014) ("[T]he epithets ... 'crooks or morons' ... are hyperbole and therefore not actionable

opinion."); Adelson v. Harris, 774 F.3d 803, 807 (2d Cir. 2014) (same for description of money

as "dirty" and "tainted"). Therefore, if Defendant's statements are protected opinion, they will

not be actionable.

       The distinction between fact and opinion is "a question of law for the courts, to be

decided based on what the average person hearing or reading the communication would take it to

mean" and is appropriately raised at the motion to dismiss stage. Davis v. Boeheim, 24 N.Y.3d

                                                     5
262,269 (2014) (internal quotation marks omitted). It is true that the Second Circuit has

indicated that if a translation from a foreign language is disputed and the relevant social context

is primarily foreign, it may be preferable to avoid unnecessarily deciding this issue on a motion

to dismiss if possible. Kirch v. Liberty Media Corp., 449 F.3d 388, 402-04 (2d Cir. 2006)

(remanding case for determination of motion to dismiss on other grounds). Nonetheless, the

Second Circuit did note in Kirch that "[w]e do not mean to suggest that we cannot decide the

defamation issue" since "[c]ases are routinely brought to American comis even though the

evidence about relevant occurrences or transactions is in a foreign language." Kirch, 449 F.3d at

403-04. At this stage of the litigation the translation is not disputed and Plaintiff expressly

focuses her claims "on the natural consequences of Dr. Ozawa's remarks here in the tristate

area." PL Mot. Opp. at 5, 6 n.7. The Comi finds that it is therefore appropriate to resolve this

question as a matter of law, as the Second Circuit has in other defamation cases involving

translations. See Mr. Chow of New Yorkv. Ste. Jour Azur S.A., 759 F.2d 219 (2d Cir.1985).

       The New York Court of Appeals has provided a set of "factors to be considered" when

determining if statements would be understood by a reader as opinion or fact:

       (1) whether the specific language in issue has a precise meaning which is readily
       understood; (2) whether the statements are capable of being proven true or false; and (3)
       whether either the full context of the communication in which the statement appears or
       the broader social context and surrounding circumstances are such as to signal ... readers
       or listeners that what is being read or heard is likely to be opinion, not fact[.]

Mann v. Abel, IO N.Y.3d 271,276 (2008) (quoting Brian v. Richardson, 87 N.Y.2d 46, 51

(1995). This "analysis should not consist of a mechanical enumeration of each factor adopted"

but rather "should look to the over-all context in which the assertions were made and determine

on that basis 'whether the reasonable reader would have believed that the challenged statements

were conveying facts about the libel plaintiff."' Flamm v. Am. Ass 'n of Univ. Women, 201 F.3d

144, 153 (2d Cir. 2000) (quoting Brian, 87 N.Y.2d at 51). This includes looking to the tone of

                                                      6
the communication, its apparent purpose, and the setting in which it was made. Id. at 153-54.

The Court applies this holistic approach to the statements here, looking first to Defendant's blog

posts, then to his email to Plaintiffs former counsel.

               2.      An Ordinary Reader Would Interpret Defendant's Blog Posts as
                       Expressions of Opinion

       In applying this standard to Defendant's blog posts, the Court will examine the three

factors of the Court of Appeals' analysis in turn. For the reasons below, and accepting the facts

of the Amended Complaint as true and drawing all available inferences in Plaintiffs favor, the

Court concludes that an ordinary reader would understand Defendant's blog posts as expressions

of opinion, not statements of fact.

                        a. Defendant's Posts Are Not Susceptible to a Readily
                           Understandable Meaning

        As to the first factor of the Court of Appeals' test, Defendant's posts are not susceptible

to a precise, readily understandable meaning for several reasons. First, these posts are fraught

with imprecision and ambiguity. Defendant's posts veer back-and-forth as to whether it is

criminal or fraudulent for Plaintiff to refer to herself as a doctor. In his September 17, 2016, post

Defendant writes that for Plaintiff to refer to herself as a doctor is "perjury. It might even be

considered fraud[.]" Ex. F at 1. Yet right above this, in reference to a different doctor of

podiatry referring to himself as a doctor of medicine, Defendant writes "it can be considered

fraud, perjury." Id. (emphasis added). Other times, Defendant appears more speculative: "Is this

the reckless action of this paper? Or, is it the perjury of these two people? Or, is this the

individuals' own misapprehension, the lowest level of self-perception?" Ex. G at 1. Then, in his

February 2, 2017, post, Defendant indicates that it may in fact be acceptable and legal for

Plaintiff to refer to herself as a doctor: "Compromising a bit, if one makes one's own translation



                                                      7
into Japanese of the English title, Doctor of Podiatric Medicine ... it turns into 'doctor of

podiatry.' It's probably fine for a podiatry doctor to be called 'doctor' in the world of podiatry.

But [you] should note thats/he is not a doctor in a medical association." Ex. I at 2 (brackets

added by translator). Finally, on June 3, 2017, Defendant falls somewhere in the middle, writing

that whether or not a doctor of podiatry can refer to herself as a doctor in Japanese, "the problem

is that if a podiatry doctor claims to be a doctor or person with a doctorate or the like, this could

cause misunderstanding for Japanese people in general[.]" Ex.Lat 2. Defendant's see-sawing

produces considerable ambiguity over what, in fact, he is saying about Plaintiffs use of the term

doctor to refer to herself. This renders his statements less amenable to a "precise meaning which

is readily understood." Mann, 10 N.Y.3d at 276.

       Second, the imprecision and ambiguity of Defendant's posts is compounded by the

incoherent language in some of the undisputed translations Plaintiff has provided. For example,

in the sentence immediately before the language about pe1jury in the September 17 post,

Defendant writes: "Even if she is a 'doctor' (doctor), she is not a doctor." Ex.Fat 1 (underlining

in original). Further confusing things, in one post, Defendant writes "[t]here is a podiatry

department, but actually, the correct translation is podiatry," Ex.Fat 2, only later to write that

"[s]tating on one's own that there's a podiatry department is perjury, so be careful," Ex. G at 2.

To an ordinary reader, these muddled sentences would be far from readily understandable.

       Third, while some of the allegedly offending words are amenable to specific meanings on

their own, viewed in the proper context they would be understood as being used loosely or

hyperbolically. For example, "perjury" does have a specific meaning. Yet it would strike a

reasonable observer as highly exaggerated, if not absurd, to claim that writing in a newspaper

that there is such a thing as a podiatry depaiiment is perjury, which even in its common language



                                                      8
definition involves a voluntary violation of an "oath or vow." See Perjury, Merriam-Webster

Online Dictionary (March 26, 2019), https://www.merriam-webster.com/dictionary/perjury

(defining perjury as "the voluntary violation of an oath or vow either by swearing to what is

untrue or by omission to do what has been promised under oath"). As a result, an ordinary

reader would be likely to understand that the word pe1jury was "being used 'in a loose figurative

sense[.]"' Treppel v. Biovail Corp., No. 03 CIV. 3002 (PKL), 2004 WL 2339759, at *12

(S.D.N.Y. Oct. 15, 2004) (quoting Old Dominion Branch No. 496, Nat. Ass'n of Letter Carriers,

AFL-CIO v. Austin, 418 U.S. 264,284 (1974)). Therefore, viewed in this context, Defendant's

allegedly offending words would be understood as loose and hyperbolic. For the above reasons,

the first factor in the Court of Appeals' test indicates that Defendant's statements would be

viewed as opinion.

                       b. Because They Reference the Facts On Which They Are Based,
                          Defendant's Posts Are Protected, Pure Opinion

       As to the second factor of the Court of Appeals' test, although some parts of Defendant's

posts are capable of being proven true or false, this by itself does not preclude his statements

from qualifying as opinion. See, e.g., Torati v. Hodak, 147 A.D.3d 502,503 (1st Dep't 2017)

(though the statements in question "contain elements of both fact and opinion, when viewed in

context" a reasonable reader would find they were expressions of opinion). Indeed, "sifting

through a communication for the purpose of isolating and identifying assertions of fact," is not

the correct inquiry. Brian, 87 N. Y.2d at 51. Instead, the statements should be approached

holistically and within their full context. Id. Viewed in context, Defendant's allegedly

defamatory statements fall into the category of "pure opinion," which is opinion "accompanied

by a recitation of the facts upon which it is based[.]" Davis, 24 N.Y.3d at 269; see also Celle v.

Filipino Reporter Enterprises Inc., 209 F.3d 163, 178 (2d Cir. 2000). Because Defendant does


                                                     9
not indicate that his statements are based on undisclosed facts to which the listener is not privy,

they do not cross over into actionable "mixed opinion." See, e.g., Torain, 2007 WL 2331073, at

*3-4. Therefore, the fact that Defendant's posts lay out their purported factual basis does not

render them unprotected.

        Plaintiffs reliance on Enigma Software is misplaced. Plaintiff cites Enigma Software for

the proposition that "if the predicate facts are disclosed but are false, such that the disparity

between the stated facts and the truth would cause a reader to question the opinion's validity, the

opinion may be an actionable 'defamatory opinion[].'" Enigma Software Grp. USA, LLC v.

Bleeping Computer LLC, 194 F. Supp. 3d 263,281 (S.D.N.Y. 2016) (citing Silsdorfv. Levine, 59

N.Y.2d 8, 15 (1983)). As an initial matter, the idea of "defamatory opinion," drawn from a 1983

Comi of Appeals decision, is in tension with subsequent Comi of Appeals decisions, which held

that "if a statement of opinion either discloses the facts on which it is based or does not imply the

existence of undisclosed facts, the opinion is not actionable." Levin v. McPhee, 119 F.3d 189,

197 (2d Cir. 1997) (citing Gross, 82 N.Y.2d at 154); see also Celle, 209 F.3d at 178

("expressions of 'pure' opinion receive absolute constitutional protection under the New York

Constitution" (citing Immuno AG. v. Moor-Jankowski, 77 N.Y.2d 235 (1991)). Nonetheless, it is

not necessary to resolve this tension here, as Plaintiff does not allege that a number of the

predicate facts on which Defendant bases his opinions are false. These underlying underlying

include that there is a distinction between a doctor of podiatry and a medical doctor (M.D.),

Amend. Compl. ,i 21, 34, that the title of "doctor" is not recognized for podiatrists in Japan and

that podiatry itself is not recognized in Japan, Pl. Mot. Opp. at 7, or that podiatry is not taught in

medical schools. Plaintiff does, of course, vigorously dispute the accuracy of Defendant's claim

that because of those facts and others, it is misleading for Plaintiff to call herself a doctor. Yet



                                                      10
for the reasons given elsewhere in this Court's analysis, those statements are best understood as

expressions of opinion, not fact. Therefore, even though Defendant's posts include predicate

facts, viewed as a whole, his statements are non-actionable pure opinion.

                       c. Viewed in Their Full Context, Defendant's Statements on His Blog
                          Would Be Understood by an Ordinary Reader as Opinion

       As to the third factor of the Court of Appeals' test, the full context of the blog on which

Defendant's statements appear and the surrounding circumstances would signal to a reader that

she was reading opinion, not fact. First, the style, nature, and tone of Defendant's posts indicate

that they would be taken as emotional expressions of opinion. See Flamm, 201 F.3d at 154

(courts are to consider "the whole content of a communication as well as its tone"). Hyperbole is

not actionable as defamation. See, e.g., Chau v. Lewis, 771 F.3d at 129. Furthermore, statements

that are rambling, heated, or speculative are more likely to be understood as opinion. See Sandals

Resorts Int'! Ltd. v. Google, Inc., 86 A.D.3d 32, 41-42 (1st Dep't 2011) (even "apparent

statements of fact" can qualify as protected opinion when made in a context of "epithets, fiery

rhetoric or hyperbole" (quoting Steinhilber, 68 N.Y. 2d at 294)); Versaci v. Richie, 30 A.D.3d

648, 648-49 (3rd Dep't 2006) (a reasonable reader would give little credence to "rambling

commentary" posted online on a message board); see also Brian, 87 N.Y.2d at 53

(communication was more likely to be viewed as opinion when it included "speculation and .

seemingly tenuous inferences"). The tenor of Defendant's blog posts often escalates into the

hyperbolic. See, e.g., Ex. F at 2 ("If one has the least bit of decency (common sense), isn't it true

that she should be publishing only a title with the same meaning given in English to the title

'doctor'?" (underlining in original)); id. ("I've thought so many times that I should report this to

the authorities, but well, what shall I do?"); Ex. G at 2 ("Stating on one's own that there's a

podiatry department is perjury, so be careful."); id. at 1 ("[I]s this the individuals' own


                                                     11
misapprehension, the lowest level of self-perception?"). Defendant's excessive use of

underlining and red font, along with strings of rhetorical questions, reinforces the impression that

his posts are more an exercise in rhetorical hyperbole than a presentation of facts. See, e.g.,

Sandals Resorts, 86 A.D.3d at 42 (statements would be read as opinion in part because they were

"replete with rhetorical questions"). There are also omitted words and mistakes in the posts that

make them difficult to parse, ungrammatical, and less likely to be taken seriously. See, e.g., Ex.

G at 2 ("Translator's note: There appear to be several typos in the original text"); Ex.Kat 1

(Defendant apologizing for grammatical and typographical mistakes, writing: "Even though I

had realized that I drank too much, in the middle of drinking, it was too late [to fix*] the

mistakes, when I noticed them." (brackets added by translator)). Finally, Defendant's admission

in his February 13, 2017, post that he drinks too much when he posts would reinforce a

reasonable reader's sense that she was reading heated rhetoric, not fact. Ex.Kat 1 ("I am a kind

of coward, so I drink alcohol first, then I write ... When I'm tired, I relax by drinking alcohol,

then I become quick-witted. The ideas come out naturally ... This is my confession while I'm a

little tipsy. Please forgive me."). Reading these messy, pugnacious posts would leave a

reasonable reader with the impression of emotional invective, not a sober presentation of fact.

       Second, the platform on which these statements were made further supports the

conclusion that an ordinary reader would understand them as opinion. Courts have noted that

statements made online in blogs or forum boards are more likely to be interpreted as opinion.

Biro v. Conde Nast, No. 11-cv-4442 (JPO), 2014 WL 4851901, at *4 (S.D.N.Y. Sept. 30, 2014),

ajf'd in part, 807 F.3d 541 (2d Cir. 2015), and ajf'd, 622 F. App'x 67 (2d Cir. 2015) (conclusion

that statements would be viewed as opinion, not fact, "is buttressed by the context of the

publications in question: an online website that was essentially a blog"); Bellavia Blatt &



                                                     12
Crossett, P.C. v. Ke! & Partners LLC, 151 F. Supp. 3d 287,295 (E.D.N.Y. 2015), aff'd, 670 F.

App'x 731 (2d Cir. 2016) ("New York courts have consistently protected statements made in

online forums as statements of opinion rather than fact." (citing cases)). It is true that in the

modern media landscape, internet publications and blogs can engage in serious, fact-based

reporting. Yet Defendant's blog was "a personal journal" that "contains no content about the

defendant or his dental practice" but does "include criticisms of various professionals, including

dentists and doctors." Amend. Compl. 1 19. Defendant's hyperbolic and rhetorical tone is also

consistent with the "freewheeling, anything-goes writing style" that is more characteristic of

opinionated blogs than newspapers or other traditional publications. Bellavia, 151 F. Supp. 3d at

295 (quoting Sandals Resorts, 86 A.D.3d at 42). This was therefore not a "fact-laden context"

such as a non-profit's published attorney referral directory, Flamm, 201 F.3d at 154, or the news

section of a well-regarded publication that purported to ground its findings in "thorough

investigation," Gross, 82 N.Y.2d at 156. Nor were these statements made by a purpmiedly

"expert staff member who can be trusted to give correct and understandable answers" on a

supposedly "tightly regulated" forum board. Enigma Software, 194 F. Supp. 3d at 285 (internal

quotation marks omitted). Instead, the context here is more akin to a letter to the editor, remarks

made at a contentious public hearing, or a recorded telephone message "calculated to punish a

'scab' in the aftermath of an acrimonious labor conflict." Brian, 87 N.Y.2d at 52 (citing cases).

Therefore, the broader context of Defendant's personal blog further supports the conclusion that

his posts would be read as opinion.

       For the reasons above, the three factors of the Court of Appeals' test indicate that

Defendant's statements on his blog would be understood as non-actionable opinion. The Court

therefore holds that Plaintiff has failed to state a claim as to Defendant's statements on his blog.



                                                      13
               3.      Defendant's Email to Plaintiff's Prior Counsel is Not Susceptible to a
                       Defamatory Connotation

       As to Defendant's email to Plaintiffs prior counsel, Plaintiff has failed to state a claim

for defamation. As an initial matter, Plaintiff is not entirely clear on whether she is claiming that

the email itself is defamatory, or simply evidence of the defamatory nature of Defendant's posts.

However, since Plaintiff alleges that Defendant's remarks to Plaintiffs former counsel are

"entirely false and absolutely incorrect" and that she has been harmed not just by Defendant's

blog posts but by "other defamatory remarks," Amend. Compl.       ~~   35-37, out of an abundance of

caution the Court considers whether Plaintiff has stated a claim as to Defendant's email.

       Drawing all available inferences in Plaintiffs favor, she has failed to state a claim for

defamation based on Defendant's email to her former counsel. A court may determine that

statements are not defamation if, as a matter of law, they are not "reasonably susceptible of a

defamatory connotation." Albert v. Loksen, 239 F.3d 256,267 (2d Cir. 2001) ("Whether the

contested statements are reasonably susceptible of a defamatory connotation is in the first

instance a legal determination for the court" (quoting Weiner v. Doubleday & Co., 74 N.Y.2d

586, 592 (1989)). "A statement is defamatory if it exposes an individual 'to public hatred,

shame, obloquy, contumely, odium, contempt, ridicule, aversion, ostracism, degradation or

disgrace, or ... induce[s] an evil opinion of one in the minds ofright-thinking persons, and ...

deprive[s] one of their confidence and friendly intercourse in society."' Chau, 771 F.3d at 127

(quoting Kimmerle v. N. Y Evening Journal, Inc., 262 N.Y. 99, 102 (1933)). Thus, slights that

simply "wound one's pride ... offend or insult ... are not the stuff of defamation." Id. Here,

Plaintiff does not point to anything in the email that "vilifies or exposes [her] to shame 'in the

minds of right-thinking persons."' Id. (quoting Kimmerle, 262 N. Y. at 102). Defendant does not

accuse Plaintiff of any crime and even admits that Plaintiffs use of the word doctor is "an


                                                     14
acceptable translation" based on the dictionary and that "I assume an individual who is a

podiatric physician or surgeon with a title of DPM can be called as a physician." Ex.Hat 1, 3.

Defendant's email concludes with "I am not trying to insult Dr. Hayashi." Id. at 4. The furthest

Defendant goes is to state that: "I think describing with non-official words will mislead patients

into wrong concepts" and that "I am only asking [of Plaintiff] the corrections (to my definitions)

[sic]. Otherwise, the patients get the wrong information." Id. at 2, 4. Defendant's email is a

request that Plaintiff adopt what he recognizes are his definitions, while acknowledging that

Plaintiffs use of doctor is not technically incorrect. Id. This is not reasonably susceptible to a

defamatory connotation. And even if the email were susceptible to such a connotation,

Defendant's concession that Plaintiffs use of the term is "an acceptable translation" makes clear

that he is putting forward arguments for his own opinion-what he calls "my definitions"-of

the proper use of the term doctor. Thus, this email would also be entitled to protection as

opinion. See, e.g., Davis, 24 N.Y.3d at 269. Therefore, the Court holds that Plaintiff has failed

to state a claim for defamation as to Defendant's email.

       For the above reasons, Plaintiffs libel claim is dismissed in its entirety. Plaintiff has

already had the opportunity to amend her complaint once in the face of Defendant's first motion

to dismiss, which fully briefed Defendant's argument that his posts constitute protected opinion.

Dkt. No. 11; Dkt. No. 11-5, at 14-17. At the time, the Court cautioned that this was Plaintiffs

opportunity "to cure any defects that had been made apparent by the Defendant's briefing" and

that failure to do so could constitute waiver of her right to seek further amendment. Dkt. No. 13

(citing Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir.

2015) (leaving "unaltered the grounds on which denial of leave to amend has long been held




                                                    15
proper, such as undue delay, bad faith, dilatory motive, and futility")). As a result, this dismissal

is with prejudice. 1

         B.        Plaintiff Has Failed to State a Claim for Intentional Infliction of Emotional
                   Distress

         The Court now turns to Plaintiffs second claim, which alleges intentional infliction of

emotional distress. Under New York law, "intentional infliction of emotional distress has four

elements: (1) extreme and outrageous conduct, (2) intent to cause severe emotional distress, (3) a

causal connection between the conduct and the injury, and (4) severe emotional distress." Bender

v. City of New York, 78 F.3d 787, 790 (2d Cir. 1996)(citing Howell v. New York Post Co., 81

N.Y.2d 115, 121 (1993)). As to the first element, "[l]iability has been found only where the

conduct has been so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community." Chanko v. Am. Broad. Companies Inc., 27 N.Y.3d 46, 56 (2016) (quoting Howell,

81 N.Y.2d at 121). The Court of Appeals has made clear that this is an "exceedingly high legal

standard" and that of the elements, outrageousness is "most susceptible to a determination as a

matter of law." Id. at 57.

         Drawing all available inferences in Plaintiffs favor, Defendant's alleged conduct falls

well short of this demanding standard. For example, in Chanko, a claim of intentional inflection

of emotional distress was brought by family members of a deceased hospital patient based on the

Defendants "filming [the] patient's medical treatment and death in a hospital emergency room

without consent, and then broadcasting a portion of the footage as part of a documentary

series[.]" Chanko, 27 N.Y.3d at 50. The Court of Appeals made clear that "the broadcasting of a


         1
          After briefing on this motion was complete, Plaintiff filed a letter requesting a conference based on more
recent posts by Defendant that allegedly had similar content to the ones attached to Plaintiff's amended complaint.
Dkt. No. 67. As this motion resolves the case, Plaintiff's request for a conference is denied.

                                                             16
recording of a patient's last moments of life without consent ... would likely be considered

reprehensible by most people, and we do not condone it." Id. at 57-58. However, this was "not

so extreme and outrageous to satisfy our exceedingly high legal standard." Id. The court then

went on to approvingly cite other state court decisions finding that outrageousness was not found

when a television station "displayed recognizable images of rape victims after repeatedly

assuring them that they would not be identifiable" or when a newspaper "published a picture of a

person in a psychiatric facility-thereby informing the world that the photographed person was a

patient at such a facility-even though the residents were photographed by someone trespassing

on facility grounds and the facility had expressly requested that the newspaper not publish

pictures of residents." Id. at 58 (citing cases). The fact that the conduct in those cases was far

more extreme than Defendant's blog posts, yet still did not meet the exceedingly high standard,

points unambiguously to dismissal.

       Plaintiff seeks to rely on cases decided by lower state courts-specifically Flatley v.

Hartmann, 138 A.D.2d 345 (2d Dep't. 1988), and Halio v. Lurie, 15 A.D.2d 62 (2d Dep't.

1961 )-that were decided prior to the Court of Appeals' 1993 decision in Howell that articulated

its current approach to such claims, Howell, 81 N.Y.2d at 121-22. As this Court has previously

noted, the Second Circuit pointed to Flatley and Hartmann in particular as cases that are at risk

of being inconsistent with the Howell standard. Sesto v. Slaine, 171 F. Supp. 3d 194,202, n.2

(S.D.N.Y. 2016) (citing Bender v. City of New York, 78 F.3d 787, 791 (2d Cir. 1996)). At the

very least, as this Court indicated in Sesto, these cases are non-binding and potentially

distinguishable. Id. Therefore, these cases present no grounds for this Court to depart from the

Court of Appeals' clear direction that the standard in such cases is rarely met. Chanko, 27

N.Y.3d at 57 (noting that the Court of Appeals in Howell commented that of "the intentional



                                                     17
infliction of emotional distress claims considered by this Court, every one has failed because the

alleged conduct was not sufficiently outrageous." (emphasis in original)).

       The Court therefore dismisses Plaintiffs claim for intentional infliction of emotional

distress. As above, Plaintiff already had the opportunity to amend once in the face of similar

arguments in Defendant's first motion to dismiss, Dkt. No. 11-5, at 17-19, and was cautioned by

the Court that this was her opportunity to cure defects in her claim raised by Defendant's motion,

Dkt. No. 13. Accordingly, this dismissal is also with prejudice. See Loreley Fin. (Jersey) No. 3

Ltd., 797 F.3d at 190.

IV.    Conclusion

       For the reasons given above, the Court hereby dismisses Plaintiffs Amended Complaint,

Dkt. No. 14, in its entirety and with prejudice. This resolves docket items numbers 54 and 67.

The Clerk of Court is directed to enter judgment and close the cas

       SO ORDERED.

       Dated: March~'\., 2019
       New York, New York
                                                            United States District Judge




                                                    18
